COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON


                                              ORDER

Appellate case name: In the matter of J.W.

Appellate case number: 01-11-01067-CV

Trial court case number: 2009-05444J

Trial court: 315th District Court of Harris County

         The court directs the Harris County District Clerk, or the court reporter if the exhibits are
still in his or her possession, to send to the Clerk of this Court the original of State’s Exhibits 1,
2, and 4 described as "Bank video," "Bank video" and "Recording of Interview of J.R.W.,"
respectively. See TEX. R. APP. P. 34.6(g)(2). The Clerk of this Court is directed to cooperate
with the Harris County District Clerk or the court reporter to provide for the safekeeping,
transportation, and return of such exhibits. See id.

       The original exhibit is due in this Court within 10 days of the date of this order.

       It is so ORDERED.

Judge’s signature: /s/Rebeca Huddle
                 [] Acting individually       [] Acting for the Court


Date: September 12, 2012